           Case 1-19-43658-cec            Doc 68       Filed 01/30/20    Entered 01/30/20 15:04:00


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X   tmm1634
In re:
                                                            Chapter 13
Joy Taylor-Simmons



                                                            Case No.: 19-43658-608
                          7Debtor(s)                      NOTICE OF SETTLEMENT
--------------------------------------------------------X
SIRS / MADAMS:
                  PLEASE TAKE NOTICE, that an Order, a true copy of which is annexed hereto, will be

presented to the Honorable Carla E. Craig on FEBRUARY 20, 2020, at 10:00 a.m. in the forenoon of that

date (the "Settlement Date").

                    PLEASE TAKE FURTHER NOTICE, that counter-orders must be presented and served

upon the undersigned no later than 5:00 in the afternoon on the day prior to the Settlement Date, and that if

no counter-order is presented and served as aforesaid the Order may be signed.

Dated: Islandia, New York                                   Yours,
                                                            etc.
January 30, 2020



                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South -Suite 109
                                                            Islandia, New York 11749
                                                            (631) 549-7900


To:      Office of the United States Trustee
        Joy Taylor-Simmons , Debtor
         Gregory M. Messer, Esq., Attorney for Debtor
         TO ALL INTERESTED PARTIES
            Case 1-19-43658-cec            Doc 68         Filed 01/30/20   Entered 01/30/20 15:04:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X       tmm1634
In re
                                                              Chapter 13
Joy Taylor-Simmons


                                                              Case No.:19-43658-608

                            Debtor(s)                   ORDER
------------------------------------------------------X
             MICHAEL J. MACCO, Chapter 13 Trustee of the estate of Joy Taylor-Simmons (the

“Debtor(s)”) and this matter having come on for a hearing before the Honorable Carla E. Craig,

United States Bankruptcy Judge, on the 16th day of JANUARY, 2020, Michael J. Macco,

Chapter 13 Trustee, having appeared in support of motion and after due deliberation by this

Court, it is

         ORDERED, that pursuant to the provisions of 11 U.S.C. §§521 & 1307(c), this case is

hereby dismissed.
           Case 1-19-43658-cec              Doc 68       Filed 01/30/20         Entered 01/30/20 15:04:00




STATE OF NEW YORK )
COUNTY OF SUFFOLK )                 ss.:

         JANINE ZARRILLI, being duly sworn, deposes and says: deponent is not a party to this action, is over 18
years of age, and resides in SUFFOLK County, New York.

         On January 30, 2020, deponent served the within:

                                    NOTICE OF SETTLEMENT AND ORDER

upon the following parties, by electronic service or at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under
the exclusive care and custody of the United States Postal Service within the State of New York:

Joy Taylor-Simmons
447 Saratoga Ave
Brooklyn, NY 11233

Joy Taylor-Simmons
447 Saratoga Ave
Brooklyn, NY 11233
Debtor(s)
Nationstar Mortage LLC d/b/a Mr. Cooper
c/o Shapiro, DiCaro & Barak, LLC
Barbara Dunleavy
One Huntington Quadragle, Suite 3N05
Melville, New York 11747

Bayview Loan Servicing, LLC
c/o ALDRIDGE PITE, LLP
Jenelle C. Arnold
4375 Jutland Drive, Suite 200
P.O. Box 17933
San Diego, CA 92177-0933

Wells Fargo Bank, N.A.
c/o Frenkel, Lambert, Weiss, Weisman & Gordon, LLP
Karen Sheehan, Esq.
53 Gibson Street
Bay Shore, New York 11706

Select Portfolio Servicing, Inc
c/o GROSS POLOWY, LLC
Ehret Anne Van Horn, Esq.
1775 Wehrle Drive, Suite
100 Williamsville, NY 14221

Nationstar Mortgage LLC d/b/a Mr. Cooper
c/o Bonial & Associates, P.C.
Paul W. Cervenka
PO Box 619096,
Dallas, Texas 75261-9741
          Case 1-19-43658-cec       Doc 68     Filed 01/30/20      Entered 01/30/20 15:04:00



JP MORGAN CHASE BANK
C/O FEIN SUCH CRANE ET ALS
28 EAST MAIN STREET -SUITE 1800
ROCHESTER, NY 14614



By Electronic Service to:

OFFICE OF THE US TRUSTEE
EMAIL: USTP.Region02.BR.TFRTDR@usdoj.gov

Gregory M. Messer, Esq.
Email: gremesser@aol.com
Attorney for Debtor(s)
                                             /s/ Janine Zarrilli
                                             JANINE ZARRILLI
Sworn to before me this
30TH day of JANUARY, 2020

/s/ Loni Bragin
NOTARY PUBLIC
Loni Bragin
Notary Public, State of New York
No. 01BR6172194
Qualified in Suffolk County
Commission Expires August 6, 2023
